internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b09 plr-155353-01 date date legend grantor spouse original trust date date date date spouse’s revocable_trust date decedent’s trust marital trust date date dear this letter responds to your request dated date and subsequent correspondence submitted on behalf of trust requesting rulings under sec_301_9100-3 of the procedure and administration regulations plr-155353-01 the facts submitted and representations made are summarized as follows grantor and spouse created original trust on date and subsequently amended it six times from date to date on date spouse withdrew her half of the community funds from original trust and created spouse’s revocable_trust date is prior to date grantor died on date on grantor’s death the half of the assets remaining in the original trust were divided between decedent’s trust and marital trust a form_706 united_states estate and generation-skipping tax_return was timely filed on or about date by spouse as the personal representative of grantor’s estate a supplemental form_706 was filed on or about date statements relating to grantor’s mental_disability were not filed with either form_706 the trustee of original trust and marital trust represents that no additions either actual or constructive have been made to either original trust or marital trust since date you have requested an extension of time under sec_301_9100-3 to file the physician certification required under sec_26_2601-1 of the generation- skipping transfer_tax regulations sec_2601 of the internal_revenue_code imposes a tax on every generation- skipping transfer under b c of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations if an individual was under a mental_disability to change the disposition of the individual’s property continuously from date until the date of death the provisions of chapter do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 to the extent such trust consists of property or the proceeds of property the value of which was included in the gross_estate of the individual sec_26_2601-1 defines the term mental_disability as mental incompetence to execute an instrument governing the disposition of the decedent’s property whether or not there was an adjudication of incompetence and whether or not there has been an appointment of a guardian fiduciary or other person charged with either the care of the decedent or care of the decedent’s property sec_26_2601-1 provides that if a decedent has not been adjudged mentally incompetent by a court the executor must file with form_706 either - a certification from a qualified physician stating that the decedent was mentally incompetent at all times on and after date and did not regain competence to modify or revoke the terms of the trust or will prior to his or her death or sufficient other evidence demonstrating that the decedent was mentally incompetent at all times on and after date as well as a statement explaining why no certification is available from a physician plr-155353-01 under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides that in general request for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been met consequently we grant an extension of time for filing the required physician certification with the cincinnati service_center you should prepare a supplemental and attach the physician certification s and a copy of this letter within days of the date on this letter a copy of this letter is enclosed for this purpose except as ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code specifically we express no opinion as to whether the decedent was under a mental_disability within the meaning of sec_26_2601-1 on and after date resolution of this factual matter would be under the audit jurisdiction of the area director except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination pursuant to the power_of_attorney on file with this office a copy of this letter is being sent your representative plr-155353-01 this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely paul f kugler associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes
